Exhibit 10.11

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR U.S. EMPLOYEES

 

1. By making an electronic election, I hereby elect to participate in the Dolby
Laboratories, Inc. Employee Stock Purchase Plan (the “Employee Stock Purchase
Plan”) and subscribe to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Employee Stock Purchase
Plan. (Capitalized terms used but not defined in this Subscription Agreement
have the same meaning set forth in the Employee Stock Purchase Plan.)

 

2. I hereby authorize payroll deductions from each paycheck on each pay day in
the amount I elect electronically of my Compensation (from 0% to 10%) during the
Offering Period in accordance with the Employee Stock Purchase Plan. (Please
note that no fractional percentages are permitted.)

 

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4. I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Employee Stock Purchase Plan.

 

5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in my name.

 

6. I understand that if I dispose of any shares received by me pursuant to the
Employee Stock Purchase Plan within 2 years after the Offering Date (the first
day of the Offering Period during which I purchased such shares) or one year
after the Exercise Date, I will be treated for federal income tax purposes as
having received ordinary income at the time of such disposition in an amount
equal to the excess of the fair market value of the shares at the time such
shares were purchased by me over the price which I paid for the shares. I hereby
agree to notify the Company in writing within 30 days after the date of any
disposition of my shares of Common Stock and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the shares of Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to sale or
early disposition of Common Stock by me. If I dispose of such shares at any time
after the expiration of the 2-year and 1-year holding periods, I understand that
I will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (2) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.



--------------------------------------------------------------------------------

7. I acknowledge that the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding my participation
in the Employee Stock Purchase Plan or my acquisition or sale of the underlying
shares of Common Stock. I understand that I am hereby advised to consult with my
own personal tax, legal and financial advisors regarding my participation in the
Employee Stock Purchase Plan before taking any action related to the Employee
Stock Purchase Plan.

 

8. The provisions of this Subscription Agreement, the option grant and my
participation in the Employee Stock Purchase Plan are governed by, and subject
to, the laws of the State of Delaware (without giving effect to the conflict of
law principles thereof). For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Subscription Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

9. The Company may, in its sole discretion, decide to deliver any documents
related to my current or future participation in the Employee Stock Purchase
Plan by electronic means. I hereby consent to receive such documents by
electronic delivery and agree to participate in the Employee Stock Purchase Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

10. The Company reserves the right to impose other requirements on my
participation in the Employee Stock Purchase Plan, on the option and on any
shares of Common Stock acquired under the Employee Stock Purchase Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Employee Stock Purchase
Plan, and to require me to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

11. I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

By my electronic election to participate in the Plan (which serves as my
electronic signature of this Subscription Agreement), I agree that my
participation in the Plan is governed by the terms and conditions of the Plan
and this Subscription Agreement.